Appellees have filed, together with three letters from title companies, a petition for a "clarification", of two sentences in the opinion, which "will not in any way affect the decision * * * in this case, the conclusions reached, or the basis thereof", but is desired in order to allay fear that these two sentences "cast doubt upon a proposition of law heretofore universally accepted in Maryland," to wit, "that a deed of trust becomes a * * * lien on the property conveyed thereby at the time of the recording, prior to all other liens which may subsequently attach thereto". As appellees and the title companies disclaim any error in "the decision in this case, the conclusions reached, or the basis thereof", their fears necessarily imply that, by correct statements of the law as applied to the facts of this case, this court has cast doubt upon a proposition of law "heretofore universally accepted in Maryland" and not questioned, but actually applied, in this case, and may have overruled, without mentioning, many previous decisions, e.g., the conclusion, arrived at after argument on two appeals and never since questioned, that the expression "subject only to the existing liens thereon" at the time of a conveyance by deed of trust should be construed "to include the entire lien of the [prior deed of trust in the nature of a] mortgage and the bonds issued and to be issued thereunder." Orrick v. Fidelity  Deposit Co.,113 Md. 239, 248, 77 A. 599, 602, former appeal, Diggs v.Fidelity  Deposit Co., 112 Md. 50, 82, 75 A. 517, 20 Ann. Cas. 1274. By the unusual language of the deed of trust in the instant case, the proposed indebtedness of $265,000, i.e., 53 notes for $5000 each, was not all to be secured on all the 53 lots, but each note was to be "separately and exclusively secured" on one lot. Only $32,700 in the aggregate was actually advanced under the deed of trust, including advances in respect of only 17 of the 30 lots against which appellant filed mechanic's liens. By exceptions and by *Page 488 
appeal, appellant asserted, but in this court abandoned, his claim as against the 17 lots. No question was raised as to priority in date of work done by appellant and advances made under the deed of trust. $4800 was advanced on two of the 17 lots, by compromise at the insistence of the trustee in bankruptcy, six months after the mechanic's lien claims were filed. The only question of priority raised (and not abandoned) and decided was priority between a mechanic's lien and the non-existent lien of the deed of trust on 13 lots on which nothing was ever advanced and the deed of trust never became a lien at all.
The sentences of which "clarification" is asked are: "Looking at the whole instrument to ascertain its meaning and intent and considering the language, subject matter, and surrounding circumstances, we are of opinion that the deed of trust here in question was not a lien upon the 13 lots here in dispute at the time of foreclosure. * * * The mechanic's lien if established, is then to become a claim prior to the deed of trust against the then determined selling price of those 13 lots," pp. 485, 486,supra, 62 A.2d 256. We think that the fears of appellees and the title companies are groundless and that statement of them is a sufficient answer to them.
This court endeavors not only to state correctly the law as applicable to the facts of a case, but also to avoid misleading statement which may unsettle settled law. Title companies, however, like litigants and lawyers, may not unreasonably be expected to indulge the presumption that a correct statement of law applicable to a case carries no lurking intention to unsettle questions long ago decided and not raised or to overrule a number of cases not mentioned. If we should undertake to render advisory opinions to allay far-fetched doubts and fears of title companies, such a practice, necessarily ex parte, would increase rather than diminish the risk of error on our part. *Page 489